DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henning et al. (DE 2008012922).

As to claim 11,  Henning et al. (hereinafter Henning) discloses an inductive angle sensor comprising stator element (circuit board 1) for a rotational angle sensor (angle sensor), comprising: a stator transmitting coil (excitation element 2) having: a circular outer partial winding (first winding 5): and a circular inner partial winding (second winding 6) positioned within and electrically connected to the outer partial winding such that the inner partial winding has an opposite current flow relative to the outer partial winding, wherein the outer partial winding and the inner partial winding are configured to produce a substantially same magnetic flux: and a stator receiving coil [0018, The excitation element 2 and the receiving coils are collectively referred to as a stator], (Fig. 1 - 3).
[AltContent: rect]
    PNG
    media_image1.png
    534
    695
    media_image1.png
    Greyscale

[AltContent: rect][AltContent: rect]
As to claim 12,  Henning discloses an inductive angle sensor comprising rotor element (3) for a rotational angle sensor, comprising: a rotor transmitting coil (7); and a rotor receiving coil (8) including: a circular outer partial winding (5); and a circular inner partial winding (6) positioned within and electrically connected to the outer partial winding (5) such that the inner partial winding (6) has an opposite current flow relative to the .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1 – 10, the prior art fails to show that the first outer partial winding and the second outer partial winding are aligned relative to each other; wherein the first inner partial winding and the second inner partial winding are aligned relative to each other; wherein the rotor receiving coil is inductively coupled to the stator transmitting coil such that an electromagnetic field produced by the stator transmitting coil induces a current in the rotor receiving coil that flows through the rotor transmitting coil and causes the rotor transmitting coil to produce a further electromagnetic field; and wherein the stator receiving coil is inductively coupled to the rotor transmitting coil such that the inductive coupling between the stator receiving coil and the rotor transmitting coil is configured with reference to a rotational angle between the stator element and the rotor element and such that the further electromagnetic field produced by the rotor transmitting coil induces an angle-dependent AC voltage in the .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shaga et al. (10,921,155) is cited for its disclosure of a multi cycle dual redundant angular position sensing mechanism and associated method of use for precise angular displacement measurement.
Utermoehlen et al. (10,845,216) is cited for its disclosure of a rotational angle sensor.
Suzuki et al. (8,729,887) is cited for its disclosure of a rotation angle sensor including a stator and a rotor.
Lee et al. (8,129,985) is cited for its disclosure of an inductive position encoder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/Primary Examiner, Art Unit 2858